  Case 15-14894         Doc 26     Filed 04/03/19 Entered 04/03/19 11:25:12              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-14894
         LINDA JEAN NORCUTT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/27/2015.

         2) The plan was confirmed on 06/15/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/23/2019.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,784.00.

         10) Amount of unsecured claims discharged without payment: $10,970.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-14894       Doc 26     Filed 04/03/19 Entered 04/03/19 11:25:12                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $25,129.64
       Less amount refunded to debtor                         $499.57

NET RECEIPTS:                                                                                 $24,630.07


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,076.56
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,076.56

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ACTIVITY COLLECTION SVC       Unsecured         200.00        199.00           199.00        199.00         0.00
ATG CREDIT                    Unsecured         200.00           NA               NA            0.00        0.00
Choice Recovery               Unsecured         250.00           NA               NA            0.00        0.00
DANICEL A PACELLA DO          Unsecured          60.00           NA               NA            0.00        0.00
DR CHRISTOPHER SULLIVAN       Unsecured         200.00           NA               NA            0.00        0.00
DR WASIF SHIRZAI              Unsecured         500.00           NA               NA            0.00        0.00
FIRST PREIMER BANK            Unsecured         950.00           NA               NA            0.00        0.00
FIRST PREIMER BANK            Unsecured         600.00           NA               NA            0.00        0.00
GLOBAL PAYMENTS               Unsecured         128.00        128.00           128.00        128.00         0.00
GLOBAL PAYMENTS               Unsecured         128.00        128.00           128.00        128.00         0.00
GLOBAL PAYMENTS               Unsecured         148.00        148.00           148.00        148.00         0.00
GLOBAL PAYMENTS               Unsecured          96.00         96.00            96.00          96.00        0.00
GM FINANCIAL                  Unsecured      3,800.00            NA            161.80        161.80         0.00
GM FINANCIAL                  Secured       12,300.00     16,261.80        16,100.00      16,100.00    1,564.60
HARRIS & HARRIS               Unsecured          55.00           NA               NA            0.00        0.00
HARRIS & HARRIS               Unsecured          58.00           NA               NA            0.00        0.00
HARRIS & HARRIS               Unsecured         100.00           NA               NA            0.00        0.00
HARRIS & HARRIS               Unsecured          79.00           NA               NA            0.00        0.00
HARRIS & HARRIS               Unsecured          56.00           NA               NA            0.00        0.00
HARRIS & HARRIS               Unsecured          58.00           NA               NA            0.00        0.00
IC SYSTEMS                    Unsecured         157.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE      Priority          345.00           NA               NA            0.00        0.00
JOAN MCELLIGOTT DO            Unsecured         400.00           NA               NA            0.00        0.00
KEYNOTE CONSULTING            Unsecured          52.00           NA               NA            0.00        0.00
KULL FUNERAL HOME             Unsecured      3,000.00            NA               NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT     Unsecured            NA         439.66           439.66        439.66         0.00
NORTHWEST COLLECTORS          Unsecured      1,200.00            NA               NA            0.00        0.00
PALOS FIRE DEPT               Unsecured      1,100.00            NA               NA            0.00        0.00
PARKVIEW ORTHOPAEDIC GROUP    Unsecured         600.00           NA               NA            0.00        0.00
PAYDAY LOAN STORE OF IL INC   Unsecured         700.00           NA               NA            0.00        0.00
SALT CREEK CREDIT UNION       Unsecured         595.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-14894     Doc 26     Filed 04/03/19 Entered 04/03/19 11:25:12                     Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim           Claim         Claim        Principal      Int.
Name                           Class    Scheduled        Asserted      Allowed         Paid         Paid
SPEEDY CASH                 Unsecured         650.00          588.45        588.45        588.45        0.00


Summary of Disbursements to Creditors:
                                                          Claim            Principal               Interest
                                                        Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00                $0.00                 $0.00
      Mortgage Arrearage                                $0.00                $0.00                 $0.00
      Debt Secured by Vehicle                      $16,100.00           $16,100.00             $1,564.60
      All Other Secured                                 $0.00                $0.00                 $0.00
TOTAL SECURED:                                     $16,100.00           $16,100.00             $1,564.60

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00               $0.00
       Domestic Support Ongoing                            $0.00                $0.00               $0.00
       All Other Priority                                  $0.00                $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $1,888.91          $1,888.91                 $0.00


Disbursements:

       Expenses of Administration                          $5,076.56
       Disbursements to Creditors                         $19,553.51

TOTAL DISBURSEMENTS :                                                                     $24,630.07




UST Form 101-13-FR-S (09/01/2009)
  Case 15-14894         Doc 26      Filed 04/03/19 Entered 04/03/19 11:25:12                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
